DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I claims 26-35 drawn to a metal powder in the reply filed on June 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 36-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election made without traverse in the reply filed on June 13, 2022.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
The abstract of the disclosure is objected to because in only identifies the disclosed powder as “metal powder”, the abstract fails to provide the general nature of the disclosed composition. All disclosed compositions comprise a metal selected from the group consisting of tantalum, titanium and niobium, and alloys thereof.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
In paragraph [0016] of the specification as amended “Ferret” should be “Feret”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the recitation of “alloys of tantalum, titanium and niobium” within “the group consisting of tantalum, titanium and niobium, and alloys of tantalum, titanium and niobium” raises uncertainty as to the scope of the claim because it is not clear if “alloys of tantalum, titanium and niobium” is limited to alloys comprising all of tantalum, titanium, and niobium (limited specifically to Ti-Ta-Nb alloys) or if “alloys of tantalum, titanium and niobium” encompasses any alloy comprising one or more of Ti, Ta, or Nb (not necessarily all three). If applicant intends to claim any alloy comprising one or more of Ti, Ta, or Nb in addition to Ti, Ta, or Nb, such limitation would be more clearly conveyed by “the group consisting of tantalum, titanium and niobium, and alloys thereof”.
Claims 27-35 are rejected under 35 USC 112(b) because they depend on claim 26.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold (WO 2016182631 A1).
Regarding claims 26 and 27, Arnold discloses a metal powder [0001], [0037] suitable for use in a 3D printing process (particularly useful in electron beam additive manufacturing applications [0037]; particularly useful in electron beam additive manufacturing applications [0037]). Arnold discloses metal powder comprising a metal selected from the group consisting of tantalum, titanium and niobium, and alloys thereof ([0039], claim 14). Arnold specifically identifies Ti-48AI-2Nb-2Cr alloy [0039] which is an alloy of titanium and niobium, thereby meeting the additional limitations recited in present claim 27. Arnold discloses embodiments in which the metallic powder material comprises spherical particles, and presents embodiments in which at least a portion of the metallic powder material has geometric forms other than spherical as an alternative [0037], thereby disclosing embodiments in which particles of the metal powder comprise spheres. As all XFeret values in a sphere are equal by definition of a sphere, Arnold discloses embodiments wherein, particles of the metal powder comprise an average aspect ratio                         
                            Ψ
                        
                    A of 1, and                         
                            Ψ
                        
                    A = XFeret min/XFeret max.

Claim(s) 26, 30, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strondl (A. STRONDL et al.: "Characterization and Control of Powder Properties for Additive Manufacturing", JOM, Vol. 67, No. 3, pp. 549-554 (2015)), cited in the IDS dated December 10, 2020.
Regarding claim 26, Strondl discloses a metal powder suitable for use in a 3D printing process the metal powder comprising a titanium alloy (titanium alloy for EBM, Materials subsection first paragraph page 550). Strondl shows that the titanium alloy is spherical (Figs. 2(a) and 2(b)) with an aspect ratio for all particles of the Ti-alloy (EBM) embodiment ranging from 0.7 to 1 (Fig. 1(b)). As ferret and diameter measurements give the same values in spherical particles, the spherical particles (Figs. 2(a) and 2(b)) with an aspect ratio for all particles ranging from 0.7 to 1 (Fig. 1(b)) disclosed by Strondl would comprise some aspect ratio defined by Feret ratio within the range 0.7 to 1. Note that in claiming the metal powder comprise (emphasis added) an average aspect ratio, the claimed metal powder is explicitly open to additional averages from constituents not recited. 
Regarding claim 30, Strondl discloses tap densities of 2.84 and 2.83 g/mL for the Ti alloy embodiment (Table I). As the density of fully dense Ti is 4.5 g/mL, the packing density disclosed by Strondl is 63% of the theoretical density which is within the claimed range. Further note that a tap density of 2.83-2.84 is within the ranges disclosed by paragraph [0043] of the present disclosure for tap densities. As the physical structure of the powder implied by measuring a tap density according to a given standard is the tap density itself, or phrased differently, selecting standard by which the packing density was measured does not actually structurally modify the powder itself; therefore, in disclosing a tap density of 2.83-2.84 for a Ti alloy, Strondl meets the structure implied by determining a tap density according to ASTM B527.
Regarding claim 33, Strondl shows by plotting the powder size distribution, that the Ti alloy has a D10 near 50 µm, a D90 near 95 µm and a D50 near 60 µm (Fig. 1(a)). The values shown by Strondl are comfortably within the ranges recited in present claim 33. As the physical structure of the powder implied by determining a distribution according to a given standard is the powder distribution itself, or phrased differently, selecting standard by which the powder distribution is measured does not actually structurally modify the powder itself, and the Ti alloy powder distribution (Fig. 1(a)), for a Ti alloy, Strondl meets the structure implied by a powder distribution determined according to ASTM B822.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Arnold (WO 2016182631 A1) as applied to claims 26-27 above.
Regarding claim 32, Arnold discloses an embodiment for which all of the particles fall within the range of 15 to 45 µm (microns) [0037]. An entire distribution within a range of 15-45 µm directly meets the claimed limitations on D10 and D90 recited in claim 32 by any accurate standard of measurement. Numerically, a range of 15-45 µm significantly overlaps a range of 20-50 µm, and the D50 value in the distribution disclosed by Arnold for which all particles are within 15-45 µm, must occur within the range 15-45 µm [0037]. A powder distribution within 15-45 µm disclosed by Arnold [0037] is an overall narrower distribution than the broadest reasonable interpretation encompassed by claim 32. Given the significant degree at which 15-45 µm overlaps 20-50 µm, and considering Arnold directly meets all other numerical limitations of the claimed distribution, Arnold discloses a powder distribution range with sufficient specificity to anticipate the values of the distribution recited in claim 32. See MPEP 2131.03(II).
Alternatively, if the embodiment disclosed by Arnold with an overall distribution of 15-45 µm does not anticipate the range for D50 claimed in claim 32, the value of D50 in the range disclosed by Arnold must necessarily fall within the range 15-45 µm [0037] and the range of distributions disclosed by Arnold overlaps the claimed range of distributions. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). As the physical structure of the powder implied by determining a distribution according to a given standard is the powder distribution itself, or phrased differently, selecting standard by which the powder distribution is measured does not actually structurally modify the powder itself, the powder distribution disclosed by Arnold [0037], meets the structure implied by a powder distribution determined according to ASTM B822.
Regarding claims 30 and 31, spherical particulate metal powder must have some tap density and flowability, but Arnold is silent on the numerical values of the tap density and flowability of the disclosed powder. Tap density and flowability are properties of the powder that are inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation or obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Considering the composition [0039[, distribution [0037], morphology [0037], and stated uses of the material [0037] the disclosure of Arnold establishes a sound basis for believing that the powder disclosed by Arnold [0037-39] structurally is the same as the presently claimed powder material; thereby establishing an expectation that the metal powder material disclosed by Arnold would structurally meet the presently claimed flowability and tap density limitations.
Alternatively, if the presently claimed flowability and tap density are not necessarily present in the powder disclosed by Arnold, Arnold discloses distributing the powder material as it forms in a collector [0035], and Arnold discloses working and containment as considerations for powder feed material [0004]. In view of Arnold, it would have been obvious for one of ordinary skill in the art to control for properties affecting material conveyance, such as tap density and flowability, and given the composition [0039], and powder morphology and distribution disclosed by Arnold [0037] to the presently claimed structure, one of ordinary skill in the art would expect material resulting from improvements to Arnold to have the properties of the presently claimed structure.

Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Strondl (A. STRONDL et al.: "Characterization and Control of Powder Properties for Additive Manufacturing", JOM, Vol. 67, No. 3, pp. 549-554 (2015)) as applied to claim 26 above.
Strondl investigates the ability of the disclosed powder to flow (Powder Rheology section pages 551-552), but Strondl reports flowability as an intensive energy (Table I) and is silent as to the flow ability in terms of an intensive flow time (what is claimed). Flowability is a material property that is inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Considering the powder composition, intended use, size distribution and aspect ratios (Materials subsection first paragraph page 550, Figs 1(a)-1(b)). Strondl establishes a sound basis for believing that the disclosed Ti alloy powder and the presently claimed Ti alloy powder are the same and that the Ti alloy powder disclosed by Strondl would necessarily meet the presently claimed flowability.
Alternatively, if the Ti alloy powder disclosed by Strondl does not necessarily have the a flowability meeting the presently claimed limitations, Strondl discloses that the impact of the physical and surface chemical properties of a powder is displayed by the flow behavior that properly can be characterized by modern powder rheology (page 549 right column). Strondl thereby identifies powder flow behavior as an indicator for the overall properties of the system. Given Strondl’s explicit investigation into the flowability of the powder material (Powder Rheology section pages 551-552). In view of Strondl’s explicit investigation into powder flow behavior, it would have been obvious for one of ordinary skill in the art to adjust the flow ability of the powder disclosed by Strondl in order to set system properties. In adjusting the flow ability one of ordinary skill in the art would have arrived at a flow ability within the range presently recited in claim 31. See MPEP 2144.05(II) for a discussion on obviousness of adjusting a parameter known in the art to be linked to some result.

Claim Rejections - 35 USC § 103
Claim(s) 28-29, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (WO 2016182631 A1) as applied to claims 26-27 above.
Regarding claims 28 and 29, Arnold does not disclose a specific example in which the metal powder comprises an alloy of titanium and niobium and further comprises tantalum (as recited in claim 28), or in which the metal powder comprises a metal alloy of titanium, niobium and tantalum (as recited in instant claim 29). Arnold discloses metal powder comprising a metal selected from the group consisting of tantalum, titanium and niobium, and alloys thereof ([0039], claim 14). Arnold specifically identifies Ti-48AI-2Nb-2Cr alloy [0039]. Considering Arnold specifically names an alloy comprising titanium and niobium, and Arnold disclosed alloys of titanium, tantalum, or niobium, elements recited in claims 28 and 29 are within the bounds disclosed by Arnold, and given any infinitesimal addition of tantalum to the Ti-48AI-2Nb-2Cr alloy disclosed by Arnold [0039] would meet the additional limitations recited in claims 28 and 29, one of ordinary skill in the art would have regarded the combinations recited in claims 28 and 29 as an obvious selection of alloying material from within the limited selection presented by Arnold [0039].
Regarding claims 33 and 34, Arnold discloses one embodiment in which all powder particles fall in the range of 40-120 µm [0037]. The range disclosed by this embodiment of Arnold directly meets numerical values of the D10 recited in claim 33, and D90 recited in both claims 33 and 34. As any value of D10, D50, or D90 must mathematically lie within the ranges of possible powder sizes, the distribution of 40-120 µm disclosed by Arnold overlaps the numeral values of the powder distributions claimed in claims 33 and 34. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). As the physical structure of the powder implied by determining a distribution according to a given standard is the powder distribution itself, or phrased differently, selecting standard by which the powder distribution is measured does not actually structurally modify the powder itself, the powder distribution disclosed by Arnold [0037], renders obvious the structure implied by a powder distribution determined according to ASTM B822.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strondl (A. STRONDL et al.: "Characterization and Control of Powder Properties for Additive Manufacturing", JOM, Vol. 67, No. 3, pp. 549-554 (2015)) as applied to claim 26 above.
Strondl shows by plotting powder size distribution, that the Ti alloy has a D10 near 50 µm, a D90 near 95 µm and a D50 near 60 µm (Fig. 1(a)). The values shown by Strondl for D90 meet the numerical value recited in claim 34, and values of D10 and D50 shown by Strondl approach the values of D10 and D50 recited in claim 34. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). Considering the composition, shape, intended use, and the degree to which the distribution shown by Strondl approaches the distribution recited in claim 34, results from the distribution shown by Strondl would not differ from the results of the claimed distribution to a statistical and practical significance, and it would be obvious to one of ordinary skill in the art that properties resulting from the distribution shown by Strondl would be the same as the properties resulting from the distribution claimed in claim 34.As the physical structure of the powder implied by determining a distribution according to a given standard is the powder distribution itself, or phrased differently, selecting standard by which the powder distribution is measured does not actually structurally modify the powder itself; in having Ti alloy powder distribution (Fig. 1(a)), for a Ti alloy, Strondl renders obvious structure implied by a powder distribution determined according to ASTM B822.

Claim(s) 35, is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (WO2016182631 A1) as applied to claims 26 above and further in view of Fang (US20160074942). Fang is cited in the IDS dated December 10, 2020.  
Arnold discloses removing oxides from the feed while forming the disclosed powder in order to protect he powder, but Arnold does not disclose how much oxygen remains in the finish ed powder.
Fang teaches a metal powder suitable for use in a 3D printing process [0004], [0038] comprising: a metal selected from the group consisting of titanium, tantalum, niobium, and alloys thereof ([0032-33], claim 7), wherein, the longest dimension of a particle divided by the shortest dimension of the particle is less than 1.5, preferably less than 1.1 [0062] which calculates to an aspect ratio as defined in present claim 26 of greater than 1/1.5 =0.67 preferably greater than 1/1.1 = greater than 0.91. Fang teaches deliberately removing oxygen, and teaches removing oxygen to amounts less than 0.3% (less than 3,000 ppm) and for some Ti-containing alloys, removing oxygen to less than 0.13% (less than 1,300 ppm) for Ti alloys [0065-67]. 
Both Arnold and Fang teach substantially similar metallic powders with substantially similar compositions for the same intended uses of the powder.
It would have been obvious for one of ordinary skill in the art to remove oxygen from the powder such that the amount of oxygen is 3,000 ppm or less because Arnold discloses removing oxygen-containing compounds to protect that material, and Fang teaches an amount of 3,000 or less, or even 1,300 ppm or less as necessary for processing some of the same types of powders as those disclosed by Arnold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736